AMENDMENT TO THE ADVISORS SERIES TRUST CUSTODY AGREEMENT THIS AMENDMENT dated as of the 12th day of December, 2007, to the Custody Agreement, dated as of June 6, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following: Exhibit C, the funds and fees of ActivePassive Large Cap Growth Fund, ActivePassive Large Cap Value Fund, ActivePassive Small/Mid Cap Growth Fund, ActivePassive Small/Mid Cap Value Fund, ActivePassive International Equity Fund, ActivePassive Emerging Markets Equity Fund, ActivePassive Global Bond Fund, ActivePassive Intermediate Taxable Bond Fund, ActivePassive High Yield Bond Fund, and ActivePassive Intermediate Municipal Bond Fund, is hereby added to the Agreement and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Vice President ActivePassive 1 Exhibit C to the Separate Series of Advisors Series Trust Custody Agreement Name of Series Date Added ActivePassive Large Cap Growth Fund on or after 12/31/2007 ActivePassive Large Cap Value Fund on or after 12/31/2007 ActivePassive Small/Mid Cap Growth Fund on or after 12/31/2007 ActivePassive Small/Mid Cap Value Fund on or after 12/31/2007 ActivePassive International Equity Fund on or after 12/31/2007 ActivePassive Emerging Markets Equity Fund on or after 12/31/2007 ActivePassive Global Bond Fund on or after 12/31/2007 ActivePassive Intermediate Taxable Bond Fund on or after 12/31/2007 ActivePassive High Yield Bond Fund on or after 12/31/2007 ActivePassive Intermediate Municipal Bond Fund on or after 12/31/2007 ActivePassive 2 Exhibit C (continued) to the Separate Series of Advisor Series Trust Custody Agreement ActivePassiveFunds DOMESTIC CUSTODY SERVICES FEE SCHEDULE at December, 2007 Annual Fee Based Upon Market Value Per Fund* [] basis point on average daily market value, plus transactions Minimum annual fee per fund - $[] Portfolio Transaction Fees $[] per book entry DTC transaction $[] per principal paydown $[] per short sale $[] per US Bank repurchase agreement transaction $[] per option/future contract written, exercised or expired $[] per book entry Federal Reserve transaction $[] per mutual fund trade $[] per physical transaction $[] per Cedel/Euroclear transaction $[]per disbursement (waived if U.S. Bancorp is Administrator) $[] per Fed Wire $[] per margin variation Fed wire $[] per segregated account per year ·A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ·No charge for the initial conversion free receipt. ·Overdrafts – charged to the account at prime interest rate plus []. Plus Out-Of-Pocket Expenses – Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, extraordinary expenses based upon complexity, and all other out-of-pocket expenses. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule above. FundQuest Incorporated By:/s/ Timothy J.
